DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.  	Claims 1-24 are pending and presented for examination.

Claim Rejections - 35 USC § 101 
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4. 	Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The representative claim 1 recites:
 	A data processing system, comprising:
 	 a cyclic correlation establishing module configured to receive a plurality of first sensor data, obtained from a first sensor operation performed on a plurality of processing devices, and receive a table of processing steps and cyclic procedures, and obtain a data correlation of the plurality of first sensor data according to a number of sample points in a data cycle of the plurality of first sensor data and the table of processing steps and cyclic procedures to correct the plurality of first sensor data; 
 	a data pattern establishing module configured to obtain a plurality of first data pattern features of the plurality of first sensor data; 
 	a data pattern alignment module configured to align a plurality of second sensor data obtained from a second sensor operation performed on the processing devices with the plurality of first sensor data according to the first data pattern features.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
The limitations of “receive a plurality of first sensor data, obtained from a first sensor operation performed on a plurality of processing devices, and receive a table of processing steps and cyclic procedures, and obtain a data correlation of the plurality of first sensor data according to a number of sample points in a data cycle of the plurality of first sensor data and the table of processing steps and cyclic procedures to correct the plurality of first sensor data;… obtain a plurality of first data pattern features of the plurality of first sensor data; …align a plurality of second sensor data obtained from a second sensor operation performed on the processing devices with the plurality of first sensor data according to the first data pattern features” as drafted, are processes, under their broadest reasonable interpretation, covers mental processes. As stated in the October 2019 Update: Subject Matter Eligibility: In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of a cyclic correlation establishing module, a data pattern establishing module, and a data pattern alignment module. The cyclic correlation establishing module,  data pattern establishing module, and data pattern alignment module”, are recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function of processing information) such that they amount no more than mere instructions to apply the exception using a generic computer components.  
Accordingly, these additional elements do not integrate the abstract idea into a practical application because these elements do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a cyclic correlation establishing module, a data pattern establishing module, and a data pattern alignment module are well-understood, routine, and conventional activities previously known to the pertinent industry. The combination of elements, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea. 
The claim is not patent eligible.
Dependent claims 2-11 and 14-23 add further details of the identified abstract idea.  The claims are not patent eligible.
Dependent claims 12 and 24 add the additional element of “a graphic user interface (GUI) configured to display at least one option relevant to the cyclic operation mode”. The step “a graphic user interface (GUI) configured to display at least one option relevant to the cyclic operation mode” is recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function), such that it amounts no more than mere instructions to apply the exception using a generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because this element does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Independent claim 13, the claim is rejected with the same rationale a in claim 1. 


Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
6.	Claims 1-24 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

13.	Claim 1 recites the limitations “a cyclic correlation establishing module configured to receive a plurality of first sensor data, obtained from a first sensor operation performed on a plurality of processing devices, and receive a table of processing steps and cyclic procedures, and obtain a data correlation of the plurality of first sensor data according to a number of sample points in a data cycle of the plurality of first sensor data and the table of processing steps and cyclic procedures to correct the plurality of first sensor data; a data pattern establishing module configured to obtain a plurality of first data pattern features of the plurality of first sensor data; a data pattern alignment module configured to align a plurality of second sensor data obtained from a second sensor operation performed on the processing devices with the plurality of first sensor data according to the first data pattern features.” However, the meaning of claim 1 such as, the limitations “receive a plurality of first sensor data, obtained from a first sensor operation performed on a plurality of processing devices….align a plurality of second sensor data obtained from a second sensor operation performed on the processing devices with the plurality of first sensor data according to the first data pattern features” is unclear. It is not clear how the first sensor and/or the second sensor data are obtained from the operation performed on the plurality of the processing devices. The meaning of “ a first sensor and second sensor operation performed on a plurality of processing device” are not clear in light of the specification.  
 	   For examination purpose, Examiner interprets the above limitations as, receive a plurality of first sensor data, obtained from operation performed on a plurality of processing devices, and receive a table of processing steps and cyclic procedures, and obtain a data correlation of the plurality of first sensor data according to a number of sample points in a data cycle of the plurality fires sensor data and the table of processing steps and cyclic procedures to correct the plurality of the first sensor data; a data pattern establishing module configured to obtain a plurality of first data pattern features of the plurality of first sensor data; a data pattern alignment module configured to align a plurality of second sensor data with the plurality of first sensor data according to the first data pattern features. Appropriate correction/clarification is required.
 	Independent claim 13, the claim is rejected with the same rational as in claim 1. 

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7. 	Claims 1-12 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	Claims 1-12 limitation use the terms “a cyclic correlation establishing module, a data pattern establishing module, and a data pattern alignment module, pattern establishing module, feature extraction module, failure prediction module” that are generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the terms “a cyclic correlation establishing module, a data pattern establishing module, and a data pattern alignment module, pattern establishing module, feature extraction module, failure prediction module” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the terms “a cyclic correlation establishing module, a data pattern establishing module, and a data pattern alignment module, pattern establishing module, feature extraction module, failure prediction module” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “module” in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “module” in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “module” is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “unit” are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Objection

8.	Claims 2-6 and 14-18 are objected to because of the following informalities: Claims 2 and 14 recite “records a information” should read “record an information”. Appropriate correction is required.
	

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1, 2, 4-8, 10-14, 16-20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hao et al. “Numerical simulation of a regenerative thermal oxidizer for volatile organic compounds treatment”, 2018 (hereinafter, Hao), in view of Dai et al. CN106600076 (hereinafter, Dai).

11.  	Regarding claim 1, Hao discloses data processing system, comprising: 
 	a cyclic correlation establishing module configured to receive a plurality of first sensor data, obtained from a first sensor operation performed on a plurality of processing devices, and receive a table of processing steps and cyclic procedures (page 398, Section 2.: as shown in Fig. 1, the RTO evaluated in this study has three packed beds (i.e., a plurality of processing devices)…The RTO evaluated in this study, each packed bed conducts three processes (intake, exhaust, and purge)，each process is achieved by altering a valve switching sequence, a period consists of one complete valve switching sequence, and a cycle contains three switching sequences…The thermocouple distribution in the RTO can be seen in Fig. 1. The temperature value of all thermocouples was recorded in each period for the experiment. [Further], Table 2. shows the gas flow direction and packed beds operating conditions of one cycle),  and
 	 obtain a data correlation of the plurality of first sensor data according to a number of sample points in a data cycle of the plurality of first sensor data and the table of processing steps and cyclic procedures, a data pattern establishing module configured to obtain a plurality of first data pattern features of the plurality of first sensor data (page 398, Table 2. RTO Operating Status, Figs 3-7: shows the gas flow direction and packed beds operating conditions of one cycle…. data were used to simulate the cases detailed in Table 3, for which each case was switched during multiple cycles in the calculation (for example, after one period was completed, the intake packed bed was redefined as the purge packed bed, the exhaust packed bed was redefined as the intake packed bed, and the purge packed bed was redefined as the exhaust packed bed). The time step calculated for each case was 1 s, and 120 steps were calculated for each time step).  
	Further, Hao discloses [analyzing] a plurality of second sensor data obtained from a second sensor operation performed on the processing devices with the plurality of first sensor data according to the first data pattern features (pages 398-402, Table 2. RTO Operating Status, Figs 3-7).
 	Hao does not disclose:
 	correct the plurality of first sensor data, and a data pattern alignment module configured to align a plurality of second sensor data obtained from a second sensor operation performed on the processing devices with the plurality of first sensor data according to the first data pattern features.  
 	However, Dai discloses:
 	 correct the plurality of first sensor data, and a data pattern alignment module configured to align a plurality of second sensor data obtained from a second sensor operation performed on the processing devices with the plurality of first sensor data according to the first data pattern features ([0009]-[0014]: monitoring data analysis and early warning method for a turret RTO waste gas treatment equipment, comprising the following steps: Step 1: preprocess the monitoring data according to the time series sliding window, the specific method is as follows: The data collected in real time of the turret RTO waste gas treatment equipment is formed into the original
data set D={d1,d2,...,dt-1,dt,dt+1}, where dt is the turret RTO waste gas treatment collected at time t the temperature value of the device, The original data set is preprocessed by using the continuous three-point sliding method to obtain the
mean value, and the preprocessed data set D'={d'1,d'2,...,d't-1,d't, d't+1}. Step 2: Calculate the difference between adjacent data points: The preprocessed data set D'={d'1,d'2,...,d't-1,d't,d't+1}, by calculating the difference between two adjacent
points in time, Obtain the data set K={k1,k2,...,kt-1,kt,kt+1}, where kt=d't+1-d't, t≥1; …Further, [0020], [0062]-[0065]: the moving average method is used to analyze the change trend of time series data in real time, and detect abnormal points of time series data through pattern comparison. Assuming that the window length of the original data is 3, the original data in the window is dt, dt+1, dt+2, and the window value of the difference between the corresponding adjacent points is 2, which are kt, kt+1
respectively).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hao to use correct the plurality of first sensor data, and a data pattern alignment module configured to align a plurality of second sensor data obtained from a second sensor operation performed on the processing devices with the plurality of first sensor data according to the first data pattern features as taught by Dai. The motivation for doing so would have been in order to detect abnormal operation of processing devices  (Dai, [0062]).

12.	Regarding claim 13, the claim is rejected with the same rationale as in claim 1.  

13.	Regarding claim 2, Hao in view of Dai disclose the data processing system according to claim 1 as disclosed above. 
 	Hao further discloses wherein the table of processing steps and cyclic procedures records a information of a plurality of processing steps of the processing devices and relevant cyclic operation modes of a plurality of cyclic procedures (pages 398-399, Table 2. RTO Operating Status).

14.	Regarding claim 14, the claim is rejected with the same rationale as in claim 2.  

15.  	Regarding claim 4, Hao in view of Dai disclose the data processing system according to claim 2 as disclosed above. 
 	Hao further discloses wherein the cyclic correlation establishing module is further configured to obtain a number of step difference of the cyclic procedures to obtain the data correlation of the plurality of first sensor data (Abstract, pages 398-399, Table 2. RTO Operating Status, Figs. 3-7).
 	Hao does not disclose:
 	the data correlation of the plurality of first sensor data comprises a number of shifting data points between one of the plurality of first sensor data and another one of the plurality of first sensor data.  
 	However, Dai discloses:
 	 the data correlation of the plurality of first sensor data comprises a number of shifting data points between one of the plurality of first sensor data and another one of the plurality of first sensor data ([0009]-[0014], [0020], [0062]-[0065]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hao to use the data correlation of the plurality of first sensor data comprises a number of shifting data points between one of the plurality of first sensor data and another one of the plurality of first sensor data as taught by Dai. The motivation for doing so would have been in order to detect abnormal operation of processing devices  (Dai, [0062]).

16.	Regarding claim 16, the claim is rejected with the same rationale as in claim 4.  
 
17.  	Regarding claim 5, Hao in view of Dai disclose the data processing system according to claim 4 as disclosed above. 
 	Hao further discloses wherein the cyclic correlation establishing module is further configured to determine a first sample point of one of the plurality of first sensor data and a second sample point of another one of the plurality of first sensor data according to a point pattern feature of the first sample point of one of the plurality of first sensor data and a point pattern feature of the second sample point of another one of the plurality of first sensor data (Abstract, pages 398-399, Table 2. RTO Operating Status, Figs. 3-7).
 	Hao does not disclose:
 	wherein the cyclic correlation establishing module is further configured to determine data accuracy between a first sample point of one of the plurality of first sensor data and a second sample point of another one of the plurality of first sensor data according to a point pattern feature of the first sample point of one of the plurality of first sensor data and a point pattern feature of the second sample point of another one of the plurality of first sensor data corresponding to the number of shifting data points to correct the plurality of first sensor data.  
 	However, Dai discloses:
 	 wherein the cyclic correlation establishing module is further configured to determine data accuracy between a first sample point of one of the plurality of first sensor data and a second sample point of another one of the plurality of first sensor data according to a point pattern feature of the first sample point of one of the plurality of first sensor data and a point pattern feature of the second sample point of another one of the plurality of first sensor data corresponding to the number of shifting data points to correct the plurality of first sensor data ([0009]-[0014], [0020], [0062]-[0065]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hao to use wherein the cyclic correlation establishing module is further configured to determine data accuracy between a first sample point of one of the plurality of first sensor data and a second sample point of another one of the plurality of first sensor data according to a point pattern feature of the first sample point of one of the plurality of first sensor data and a point pattern feature of the second sample point of another one of the plurality of first sensor data corresponding to the number of shifting data points to correct the plurality of first sensor data as taught by Dai. The motivation for doing so would have been in order to detect abnormal operation of processing devices  (Dai, [0062]).

18.	Regarding claim 17, the claim is rejected with the same rationale as in claim 5.  

19.	Regarding claim 6, Hao in view of Dai disclose the data processing system according to claim 5 as disclosed above. 
 	Hao further discloses wherein the data pattern establishing module further obtains the point pattern feature of the first sample point by calculating a trend of the first sample point of one of the plurality of first sensor data and two sample points respectively (pages 398-399, Table 2. RTO Operating Status, Figs. 3-7).
 	Hao does not disclose:
 	calculating a trend of the first sample point of one of the plurality of first sensor data and two sample points respectively preceding and following the first sample point, the trend is positive trend or negative trend.  
 	However, Dai discloses:
 	 calculating a trend of the first sample point of one of the plurality of first sensor data and two sample points respectively preceding and following the first sample point, the trend is positive trend or negative trend ([0009]-[0014], [0020], [0062]-[0065]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hao to use calculating a trend of the first sample point of one of the plurality of first sensor data and two sample points respectively preceding and following the first sample point, the trend is positive trend or negative trend as taught by Dai. The motivation for doing so would have been in order to detect abnormal operation of processing devices  (Dai, [0062]).

20.	Regarding claim 18, the claim is rejected with the same rationale as in claim 6.  

21.	Regarding claim 7, Hao in view of Dai disclose the data processing system according to claim 1 as disclosed above. 
 	Hao further discloses wherein the data pattern establishing module is further configured to capture a plurality of data patterns of the plurality of first sensor data according to the number of sample points in a data cycle to obtain the first data pattern features of the plurality of first sensor data (pages 398-399, Table 2. RTO Operating Status, Figs. 3-7).

22.	Regarding claim 19, the claim is rejected with the same rationale as in claim 7.  

23.	Regarding claim 8, Hao in view of Dai disclose the data processing system according to claim 7 as disclosed above. 
 	Hao further discloses wherein the data pattern establishing module further obtains the first data pattern features by calculating the trend of a plurality of sample points of the plurality of first sensor data (pages 398-399, Table 2. RTO Operating Status, Figs. 3-7).
 	Hao does not disclose:
 	calculating the trend of a plurality of sample points of the plurality of first sensor data, the trend is positive trend or negative trend.  
 	However, Dai discloses:
 	 calculating the trend of a plurality of sample points of the plurality of first sensor data, the trend is positive trend or negative trend ([0009]-[0014], [0020], [0062]-[0065]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hao to use calculating the trend of a plurality of sample points of the plurality of first sensor data, the trend is positive trend or negative trend as taught by Dai. The motivation for doing so would have been in order to detect abnormal operation of processing devices  (Dai, [0062]).

24.	Regarding claim 20, the claim is rejected with the same rationale as in claim 8.  

25.	Regarding claim 10, Hao in view of Dai disclose the data processing system according to claim 1 as disclosed above. 
 	Hao further discloses further comprising a feature extraction module configured to extract a plurality of first feature parameters of the plurality of first sensor data and a plurality of second feature parameters of the plurality of second sensor data (pages 398-399, Table 2. RTO Operating Status, Figs. 3-7).
 	Hao does not disclose:
 	further comprising a feature extraction module configured to extract a plurality of first feature parameters of the plurality of first sensor data and a plurality of second feature parameters of the plurality of second sensor data which have been aligned with the plurality of first sensor data, and combine the first feature parameters and the second feature parameters.  
 	However, Dai discloses:
 	 further comprising a feature extraction module configured to extract a plurality of first feature parameters of the plurality of first sensor data and a plurality of second feature parameters of the plurality of second sensor data which have been aligned with the plurality of first sensor data, and combine the first feature parameters and the second feature parameters ([0009]-[0014], [0020], [0062]-[0065]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hao to use further comprising a feature extraction module configured to extract a plurality of first feature parameters of the plurality of first sensor data and a plurality of second feature parameters of the plurality of second sensor data which have been aligned with the plurality of first sensor data, and combine the first feature parameters and the second feature parameters as taught by Dai. The motivation for doing so would have been in order to detect abnormal operation of processing devices  (Dai, [0062]).

26.	Regarding claim 22, the claim is rejected with the same rationale as in claim 10.  

27.	Regarding claim 11, Hao in view of Dai disclose the data processing system according to claim 10 as disclosed above. 
 	Hao further discloses perform prediction model training according to the first feature parameters and the second feature parameters (Abstract, pages 398-399, Figs. 3-7).
 	Hao does not disclose:
 	further comprising a failure prediction module configured to perform prediction model training according to the first feature parameters and the second feature parameters which have been combined with each other to construct a failure prediction model, and perform failure prediction by using a plurality of third feature parameters extracted from a testing data according to the failure prediction model.  
 	However, Dai discloses:
 	 further comprising a failure prediction module configured to perform prediction model training according to the first feature parameters and the second feature parameters which have been combined with each other to construct a failure prediction model, and perform failure prediction by using a plurality of third feature parameters extracted from a testing data according to the failure prediction model ([0002], [0020], [0048], [0062]-[0065]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hao to use further comprising a failure prediction module configured to perform prediction model training according to the first feature parameters and the second feature parameters which have been combined with each other to construct a failure prediction model, and perform failure prediction by using a plurality of third feature parameters extracted from a testing data according to the failure prediction model as taught by Dai. The motivation for doing so would have been in order to detect abnormal operation of processing devices  (Dai, [0062]).

28.	Regarding claim 23, the claim is rejected with the same rationale as in claim 11.  

29.	Regarding claim 12, Hao in view of Dai disclose the data processing system according to claim 1 as disclosed above. 
 	Hao further discloses a graphic user interface (GUI) configured to display at least one option relevant to the cyclic operation mode (Abstract, pages 398-399, Figs. 3-7). See also Dai ([0041]).

30.	Regarding claim 24, the claim is rejected with the same rationale as in claim 12.  

	

31.	Claims 3 , 9, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hao, in view of Dai, in further view of Girardeau US 20150264586 (hereinafter, Girardeau).

32.  	Regarding claim 3, Hao in view of Dai disclose the data processing system according to claim 2 as disclosed above. 
 	Hao further discloses wherein the cyclic correlation establishing module is configured to obtain the number of sample points in a data cycle from the plurality of first sensor data, obtain a sampling of a number of processing steps and the number of sample points in a data cycle (pages 398-399, Table 2. RTO Operating Status, Figs. 3-7).
 	Hao does not disclose:
 	obtain the number of sample points in a data cycle from the plurality of first sensor data by using an autocorrelation analysis method, obtain a sampling ratio of a number of processing steps and the number of sample points in a data cycle, and obtain a number of shifting data points of the plurality of first sensor data according to the sampling ratio to obtain the data correlation of the plurality of first sensor data.  
 	However, Dai discloses:
 	 obtain a number of shifting data points of the plurality of first sensor data according to the sampling to obtain the data correlation of the plurality of first sensor data ([0009]-[0014], [0020], [0062]-[0065]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hao to use obtain a number of shifting data points of the plurality of first sensor data according to the sampling to obtain the data correlation of the plurality of first sensor data as taught by Dai. The motivation for doing so would have been in order to detect abnormal operation of processing devices  (Dai, [0062]).
 	Hao in view of Dai does not disclose:
    	obtain the number of sample points in a data cycle from the plurality of first sensor data by using an autocorrelation analysis method, obtain a sampling ratio of a number of processing steps and the number of sample points in a data cycle.
 	However, Girardeau discloses:
 	 obtain the number of sample points in a data cycle from the plurality of first sensor data by using an autocorrelation analysis method, obtain a sampling ratio of a number of processing steps and the number of sample points in a data cycle ([0010]-[0014], [0024], [0031]-[0034).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hao in view of Dia to use obtain the number of sample points in a data cycle from the plurality of first sensor data by using an autocorrelation analysis method, obtain a sampling ratio of a number of processing steps and the number of sample points in a data cycle as taught by Girardeau. One would have been motivated to do so in order to apply the autocorrelating methodology of a sensor system as known in the art and as taught by Girardeau in a processing devices such as that of Hao and Dia, thereby 
determining periodicity of the digital quasi-periodic signal based on a correlation (Girardeau, [0033]).
33.	Regarding claim 15, the claim is rejected with the same rationale as in claim 3.  

34.  	Regarding claim 9, Hao in view of Dai disclose the data processing system according to claim 1 as disclosed above. 
 	Hao further discloses wherein the data pattern alignment module is further configured to capture a plurality of second data patterns of the plurality of second sensor data, obtain a plurality of second data pattern features of the second data patterns, and compare the second data pattern features with the corresponding first data pattern features (pages 398-399, Table 2. RTO Operating Status, Figs. 3-7).
 	Hao does not disclose:
 	wherein the data pattern alignment module is further configured to capture a plurality of second data patterns of the plurality of second sensor data by using a sliding window method, when the similarity between the second data pattern features with the first data pattern features corresponding to the second data pattern features is greater than a threshold, the data pattern alignment module determines that the second data patterns are aligned with the corresponding first data patterns.  
 	However, Dai discloses:
 	 wherein the data pattern alignment module is further configured to capture a plurality of second data patterns of the plurality of second sensor data by using a sliding window method, the data pattern alignment module determines that the second data patterns are aligned with the corresponding first data patterns ([0009]-[0014], [0020], [0062]-[0065]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hao to use wherein the data pattern alignment module is further configured to capture a plurality of second data patterns of the plurality of second sensor data by using a sliding window method, the data pattern alignment module determines that the second data patterns are aligned with the corresponding first data patterns as taught by Dai. The motivation for doing so would have been in order to detect abnormal operation of processing devices  (Dai, [0062]).
 	Hao in view of Dai does not disclose:
    	when the similarity between the second data pattern features with the first data pattern features corresponding to the second data pattern features is greater than a threshold.
 	However, Girardeau discloses:
 	 when the similarity between the second data pattern features with the first data pattern features corresponding to the second data pattern features is greater than a threshold ([0020]-[0021], [0026], [0034], [0038).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hao in view of Dia to use when the similarity between the second data pattern features with the first data pattern features corresponding to the second data pattern features is greater than a threshold as taught by Girardeau. One would have been motivated to do so in order to apply the autocorrelating methodology of a sensor system as known in the art and as taught by Girardeau in a processing devices such as that of Hao and Dia, thereby 
determining periodicity of the digital quasi-periodic signal based on a correlation (Girardeau, [0033]).
35.	Regarding claim 21, the claim is rejected with the same rationale as in claim 9.  

Conclusion

36.	Examiner has cited particular columns and line numbers, and/or paragraphs, and/or pages in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  

37.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/								
Examiner, Art Unit 2864